Name: Commission Regulation (EEC) No 2956/84 of 18 October 1984 on the disposal of butter at a reduced price and amending Regulation (EEC) No 1687/76
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 279/4 Official Journal of the European Communities 23 . 10 . 84 COMMISSION REGULATION (EEC) No 2956/84 of 18 October 1984 on the disposal of butter at a reduced price and amending Regulation (EEC) No 1687/76 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Articles 6 (7) 12 (3) and 28 thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream (3), as last amended by Regulation (EEC) No 3521 /83 (4), and in particular Article 7a thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (*), as last amended by Regula ­ tion (EEC) No 855/84 (*), and in particular Article 4 thereof, Whereas Council Regulation (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced-price butter for direct consumption Q, as last amended by Regula ­ tion (EEC) No 862/84 (8), provides for aid to reduce the price of butter and encourage the consumption thereof ; Whereas there are large quantities of butter on the market and all appropriate means should therefore be used to increase butter consumption ; Whereas a reduction in prices to the final customer is an appropriate means of attaining this objective ; Whereas, moreover, there are in the Community stocks of butter which were built up following inter ­ vention under Article 6 ( 1 ) and (2) of Regulation (EEC) No 804/68 ; Whereas it will not be possible to dispose of these stocks on normal terms during the present milk year ; whereas prolonged storage should be avoided in view of the high cost involved ; whereas steps should there ­ fore be taken to facilitate disposal of this butter ; Whereas a balanced series of both internal and external measures for the disposal of butter stocks should be provided for as part of an overall policy for reducing stocks ; Whereas the Christmas and New Year holidays may provide an opportunity for selling butter at a reduced price for direct consumption ; whereas, if this measure were applied only to butter in public storage, it would be difficult to run down the stocks of butter in private storage ; whereas, therefore, the butter which has been the subject of storage contracts under Article 9 (2) of Regulation (EEC) No 985/68 should also be released to the market under this measure ; Whereas either the reduction in the selling price of butter or the amount of the aid should be sufficient to ensure that additional quantities are disposed of without disturbing normal trade in butter ; whereas, should a Member State make use of Council Regula ­ tion (EEC) No 1269/79 , the measures laid down in this Regulation should take into account aid granted under the abovementioned Regulation ; Whereas, to ensure even distribution throughout the Community of the butter made available to consumers under this measure and to avoid disturbances of the market in certain Member States, the maximum quan ­ tities qualifying for this aid should be fixed for each Member State, particulr account being taken of the usual level of consumption in the Member State concerned ; whereas, given its social welfare character, the restricted quantitites and the brief period involved, this sale of butter on the occasion of the Christmas and the New Year holidays can only achieve its aim if the butter in question is consumed in the Member State where it is stored and if subsequent distribution to those concerned is handled by the national authori ­ ties ; Whereas, with regard to Greece which has neither public stocks nor private stocks under contract on its territory, or Italy, which has very small stocks, it should be provided that aid may be granted for butter intended for direct consumption in these Member States so that consumers there can benefit, on compa ­ rable terms, from the reduction in the price of butter ; whereas the Council should, however, adopt a Regula ­ tion for that purpose ; whereas the Commission has made a proposal to that effect ; Whereas butter sold under these measures should be clearly distinguished at all marketing stages from other butter ; whereas, to this end, provisions should be adopted concerning the putting-up of the butter in small packets ; whereas a time limit for packing should be fixed to ensure that the operation proceeds smoothly ; (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6. O OJ No L 169, 18 . 7 . 1968, p. 1 . O OJ No L 352, 15 . 12. 1983, p. 4. 0 OJ No L 132, 21 . 5 . 1983, p. 33. (6) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 161 , 29 . 6 . 1979, p. 8 . (8) OJ No L 80, 1 . 4. 1984, p. 22. 23 . 10 . 84 No L 279/5Official Journal of the European Communities Whereas a system of supervision should be set up to ensure that the butter is not diverted from its destina ­ tion ; whereas the keeping of stock records at all marketing stages, the provision of a security and, in the case of butter from private storage, the condition that aid will be paid only if certain requirements are met, would contribute to this end ; whereas, moreover, as regards butter in public storage the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from interven ­ tion ('), as last amended by Regulation (EEC) No 2955/84 (2), should apply ; whereas the same provisions may be applied to butter in private storage ; Whereas the necessary information should be commu ­ nicated to the Commission regularly to enable it to follow the progress of the operation in the Member States ; competitive additional quantities of butter could be exported in this form ; Whereas operators may purchase the butter in ques ­ tion throughout the Community ; whereas, therefore, the monetary compensatory amounts should be adjusted on the basis of the selling price of interven ­ tion butter ; Whereas, in order to ensure that the butter is not diverted from its destination , a system of supervision should operate from the time the butter is removed from storage until it has reached its destination in the non-member country concerned ; whereas, for reasons of clarity, it should be specified that the provisions on supervision laid down by Commission Regulation (EEC) No 1687/76 are applicable ; whereas, moreover, in light of the specific nature of this operation, addi ­ tional conditions should be introduced ; Whereas Commission Regulation (EEC) No 2268/84 of 31 July 1984 on special sales of intervention butter for export to certain destinations and amending Regu ­ lation (EEC) No 1687/76 (3), as last amended by Regu ­ lation (EEC) No 2955/84, lays down the conditions for the sale for export of butter which , on the day of the signature of the sales contract, is not less than six months old ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Whereas the quantities of butter at present in public storage are such that the scope for disposal on the markets in a number of non-member countries should be exploited to the full ; Whereas Article 6 of Regulation (EEC) No 985/68 rules that special conditions may be laid down when butter is put on sale for export, in order to take account of the special requirements for such sales and to guarantee that the product is not diverted from its destination ; HAS ADOPTED THIS REGULATION : TITLE I Butter for direct consumption in the Commu ­ nity Whereas most of the butter m public storage was bought in during the 1982/83 and 1983/84 milk years ; Whereas it is desirable to make butter in public storage available to operators at reduced prices which differ according to the butter's age ; whereas it is possible to offer special terms to buyers who undertake to take over and export very large quantities ; Whereas action should be taken to ensure that butter sold under this scheme is not released into free circu ­ lation within the Community ; Whereas Community processing industries should be allowed to make the maximum use of disposal poten ­ tial on the world market for butter in all presenta ­ tions ; whereas in a number of non-member countries there is a demand for anhydrous milk fat ; whereas if the price of anhydrous milk fat could be made more Article 1 The Member States shall , subject to the conditions laid down in this Title and to the maximum quantities specified in Annex I : (a) sell at a reduced price, butter which has been the subject of the measures provided for in Article 6 ( 1 ) of Regulation (EEC) No 804/68 and has been stored for at least 120 days by the intervention agency ; and/or (') OJ No L 190, 14. 7. 1976, p. 1 . (2) See page 1 of this Official Journal . O OJ No L 208 , 3 . 8 . 1984, p. 35. No L 279/6 Official Journal of the European Communities 23 . 10 . 84 (b) grant aid in respect of butter which has been, during the 1984/85 milk year, the subject of a storage contract pursuant to Article 8 (2) of Regula ­ tion (EEC) No 985/68 and which has been stored under contract for at least 120 days on the date of the application referred to in Article 3 (2). with which he concluded the contract, stating the quantities of butter he proposes to remove from storage and specifying its characteristics, in the manner determined by the intervention agency, and the proposed date of removal from storage. The agency shall without delay issue an acknowledge ­ ment of receipt authorizing or refusing, where appro ­ priate in part, in accordance with Article 4, removal from storage in pursuance of this Regulation . Member States may specify a time limit which espires before 1 February 1985. In such case they shall notify the Commission of the date concerned before 1 December 1984. Article 4 The Member States shall take the appropriate measures to ensure as far as possible a balanced distri ­ bution of the quantities of butter referred to in Annex I to this Regulation, having regard in particular to the quantity of butter normally sold by the parties concerned for direct consumption . Such measures may take provision, in order to ensure that this operation is carried out smoothly, for sales pursuant to Article 2 and/or authorizations for removal from storage pursuant to Article 3 to take place in instalments . Article 2 1 . Butter from public storage shall be sold ex cold ­ store at the buying-in price applied by the interven ­ tion agency concerned on the day when the contract of sale is concluded , less 160 ECU per 100 kilograms. However, where Member States apply scheme A, as referred to in Article 2 ( 1 ) of Regulation (EEC) No 1269/79, or the scheme referred to in Article 2 (2) thereof, the reduction shall be 147,25 ECU per 100 kilograms. The butter shall be sold in lots of not less than five tonnes . Where the quantity apportioned in accordance with Article 4 is less than five tonnes, however, the Member State concerned may regard that quantity as the minimum saleable quantity. 2 . Contracts of sale shall be concluded before 1 February 1985, Member States may specify a shorter period. In such case they shall notify the Commission of the date concerned before 1 December 1984. 3 . The purchaser shall take delivery of the butter not later than 12 days after the contract of sale is concluded. Before taking delibery, the purchaser shall :  pay the purchase price of the butter,  provide as security to ensure that the butter is used as specified in Article 8 , an amount equal to the reduction in price referred to in paragraph 1 , plus 5 ECU per 100 kilograms. Except in case of force majeure if the purchaser has not taken delivery of the butter within the time limit specified, the sale shall be cancelled in respect of the remaining quantities . Article 5 1 . The butter shall be used exclusively for direct consumption in the Member State where the subsidy or the price reduction are granted , apart from small quantities of a non-commercial character bought by final private consumers. 2. The butter shall be marketed unblended, in packs of a net wieght of not less than 125 grams and not more than 500 grams. However, the Member States may fix the minimum or maximum net wieght referred to above 250 grams . The abovementioned packs must bear on the upper surface in letters at least five millimetres high : (a) one or more of the following inscriptions, at the discretion of the Member State concerned :  'SÃ ¦rligt EF-salg' and/or 'JulesmÃ ¸r ,  'EWG-Sonderverkauf and/or 'Weihnachts ­ butter' and/or 'Molkereibutter aus Inter ­ ventionsbestÃ ¤nden', Article 3 1 . Butter from private storage shall qualify for a subsidy of 160 ECU per 100 kilograms ; for Member States which apply scheme A, as referred to in Article 2 ( 1 ) of Regulation (EEC) No 1269/79 , or the scheme referred to in Article 2 (2) of that Regulation , the subsidy shall be 147,25 ECU per 100 kilograms . 2. The person who concluded the storage contract shall , before 1 February 1985, submit an application for removal from storage to the intervention agency  'Special sale-EEC and/or 'Christmas butter',  'Vente spÃ ©ciale CEE and/or 'Beurre de NoÃ «l ,  'Vendita speicale CEE' and/or 'Burro di Natale ,  'Speciale verkoop EEG' and/or 'Kersboter ; 23 . 10 . 84 Official Journal of the European Communities No L 279/7 (b) such maximum price as the Member State concerned may have fixed pursuant to Article 10 (2); (c) the name and address of the firm responsible for packaging or its official control number. 3 . The butter shall be put up in packs within not more than 45 days from, depending on the case , either the day of taking delivery in accordance with Article 2 (3) or the day of acknowledgment of receipt referred to in the second subparagraph of Article 3 (2). The Member State concerned may reduce this period. Putting up in an establishment approved for the purpose by the Member State concerned and under the conditions determined by that Member State shall take place in the Member State where the butter is removed from storage and is to be offered for sale for direct consumption . In the case of the quantities allotted to Luxemburg, however, putting up may take place in that Member State even if the butter was removed from storage in another Member State . Article 6 1 . The butter shall remain in its original packing until it is put in small packs . It shall be accompanied by a list of the packages, enabling the butter to be identified and specifying the date of removal from storage. 2. Packages containing butter in bulk or put up in small packs shall bear, in letters two centimetres high, one or more of the following inscriptions : Such contract shall be drawn up in writing and shall specify that the purchaser is aware of the penalties imposed by the relevant Member State for breaches of the aforesaid obligations. 2 . Holders of butter shall keep stock records setting out the name and address of the purchasers and the quantities of which the latter have taken delivery. 3 . However, at the retail stage a record of quantities purchased shall suffice. The retail trade may only sell the butter for direct consumption . Article 8 The requirements of Regulation (EEC) No 1687/76 regarding the use and/or destination of the butter shall be considered to have been satisfied when it is found, to the satisfaction of the competent authority in the Member State concerned that the butter has been put up in small packs and supplied to the retail trade in the Member State where it is held or, in the case of butter from private stocks, in the Member State of the intervention agency referred to in Article 3 (2). Article 9 As regards butter in private storage :  the provision of Regulation (EEC) No 1687/76 shall apply with effect from the date of removal from storage,  the subsidy provided for in Article 3 ( 1 ) shall be paid, after the removal from storage referred to in Article 3 (2), provided the party concerned has lodged as security an amount equivalent to the subsidy plus 5 ECU per 100 kilograms,  such security shall be released only when the desti ­ nation laid down has been verified by the compe ­ tent authorities in accordance with Article 8 . Article 10 1 . The Member States shall take all necessary steps to ensure that the effect of the price reduction or subsidy is passed on at the retail stage, taking into account the obligation laid down in paragraph 3 . 2 . Member States shall fix a maximum retail price for the butter concerned. However, the Member States may substitute for such a provision other provisions of equivalent effect. 3 . The supply of butter at a reduced price and the granting of aid under Article 3 ( 1 ) shall be subject to an undertaking on the part of the operator that he will promote the consumption of butter at least by adverti ­ sing in retail shops during the period covered by the scheme. Member States shall determine the method of applica ­ tion which will permit the realization and control of a proportion of this obligation .  'SmÃ ¸r til nedsat pris (forordning (EÃF nr. 2956/84)',  'Verbilligte Butter (Verordnung (EWG) Nr. 2956/84)',  'Butter at reduced price (Regulation (EEC) No 2956/84',  'Beurre Ã prix rÃ ©duit (rÃ ¨glement (CEE) n0 2956/84) ,  'Burro a prezzo ridotto (regolamento (CEE) n . 2956/84)',  'Boter tegen verlaagde prijs (Verordening (EEG) nr. 2956/84)'. As regards compliance with the requirements in respect of the height of the letters, a margin of error of 2 mm is allowed. Article 7 1 . If the butter is resold after being removed from storage and until it is supplied to the retail trade, the obligations as regards the use to be made of the butter and the latest date for packing shall be incorporated in the contract of sale. No L 279/8 Official Journal of the European Communities 23 . 10 . 84 other Member States, notify the applicant of the addi ­ tional quantities available in the other Member States . The applicant shall , up to the total quantity specified in the second subparagraph of paragraph 1 , submit to the intervention agencies concerned purchase applica ­ tions in respect of those . additional quantities, all the contracts concerned must be concluded within a period of two working days . The butter may not be removed until the last partial purchase contract has been concluded . The intervention agencies shall take the necessary measures to notify one another of the quantities of butter available and of the purchase contracts which have been concluded. 3 . Purchase applications reaching the intervention agency on the same day shall be considered to have been lodged at the same time. Should the quantity applied for on any day be greater than that available in a store, the intervention agency shall , should an amicable arrangement with the parties concerned not be possible, assign the available quantity by ballot . 4 . The intervention agency shall keep up to date and make available to interested parties at their request a list of the coldstores where butter is available for sale and the quantities available . 5 . The intervention agency shall make provision for interested parties to examine, at their own cost, before conclusion of the sales contract, samples taken from the butter available for sale . 6 . Purchasers shall renounce any right of claim concerning the quality and characteristics of the butter sold. Article 11 Member States shall , before 1 December 1984, notify the Commission of the measures they have adopted pursuant to Article 10 . The said measures may in particular specify the date on which action to promote the consumption of butter is to begin . Article 12 Member States shall inform the Commission on the Tuesday of each week :  of the quantities of butter from public storage which have been the subject of contracts of sale with the intervention agency pursuant to this Title,  of the quantities of butter from private storage in respect of which the Member State has issued acknowledgment of receipt as provided for in the second subparagraph of Article 3 (2). TITLE II Butter from public stocks which is intended for export to certain destinations Article 13 1 . Butter purchased in accordance with Article 6 ( 1 ) of Regulation (EEC) No 804/68 and placed in storage before 1 April 1983 shall be offered for sale under the conditions set out below. 2. The butter may be purchased only by operators who give a written undertaking that they will comply with the conditions laid down in this Title . Article 14 1 . Only purchase applications by operators who have purchased at least 50 000 tonnes of butter in accordance with Regulation (EEC) No 2268/84 shall be considered. Provided he meets this condition , the purchaser may, in respect of the same quantity or a smaller quantity, submit a purchase application for butter which entered storage prior to 1 April 1983 , provided that purchase application is accompanied by proof that he has concluded one or more contracts of sale for export to one of the destinations listed in Annex II of the entire quantity of butter. 2 . In cases where consideration of a purchase appli ­ cation would result in the quantity of butter available in the Member State where the application is lodged being exceeded, the intervention agency concerned shall , after contacting the intervention agencies in the Article 15 1 . The butter shall be sold excoldstore at a price equal to the buying-in price paid by the intervention agency concerned on the day on which the contract of sale is concluded, less 141,50 ECU per 100 kilograms 2. Not later than the day on which the contract is concluded, the purchaser shall , by way of a guarantee that the price referred to in paragraph 1 will be paid in respect of the quantities of butter stated in the contract, lodge with the intervention agency concerned an amount of security equal to that price, plus 10 ECU per 100 kilograms. 3 . The purchaser shall , before the butter is removed from storage , and within the time limit laid down in Article 16 ( 1 ), lodge with the intervention agency concerned an amount of security in accordance with Article 13 ( 1 ) of Regulation (EEC) No 1687/76 in respect of each quantitiy he removes . The amount of the security shall be 155,65 ECU per 100 kilograms . 23 . 10 . 84 No L 279/9Official Journal of the European Communities tion to those quantities for which the proof referred to in Article 13 (4) of Regulation (EEC) No 1687/76 has not been produced within the time limit of 12 months as from the date on which the export declaration was accepted. Article 19 1 . Butter sold in accordance with this Title may, in whole or in part, be exported in the form of anhydrous milk fat. 2 . Articles 13 to 16 and 1 8 (2) and (3) shall apply in the cases referred to in paragraph 1 . Moreover, each application for purchase must :  state the quantities of butter which will be processed into anhydrous milk fat and the Member State on whose territory the processing will take place;  specify the processing undertaking or undertakings registered for that purpose by the Member State on whose territory the processing is to take place,  be accompanied by a written statement by the undertakings in question that they will comply with the provisions laid down in Title II of this Regulation . 3 . The butter shall be delivered in packaging bearing one of the following indications in letters , at least 1 cm high : Article 16 1 . The purchaser shall , within nine months of the signature of the contract, remove the butter which has been sold to him. The removal may be split into several parts, provided the quantity removed on each occasion is not less than 15 tonnes. 2. The purchaser shall , within three months of removal of the butter, pay the intervention agency the purchase price referred to in Article 15 ( 1 ) in respect of each quantity he has removed. 3 . If the removal of the butter does not take place within the time limit laid down in paragraph 1 , the butter shall , from the day following expiry of the said time limit, be stored at the purchaser's expense . 4. Where the provisions laid down in paragraph 3 are applied, the purchaser shall within one month, beginning on the day following expiry of the time limit specified in paragraph 1 , pay the intervention agency the storage costs and the purchase price referred to in Article 15 ( 1 ). 5 . Except in cases of force majeure, if the purchaser has not made the payment specified in paragraph 2 or that specified in paragraph 4 within the time limits concerned, the sale shall be cancelled in respect of the remaining quantities and the security referred to in Article 15 (2) shall be forfeit in respect of those quan ­ tities . 6 . The security referred to in Article 15 (2) shall be released forthwith in respect of the quantities for which the price is paid within the time limit laid down.  'SmÃ ¸r til fremstilling af vandfrit mÃ ¦lkfedt (forord ­ ning (EÃF) nr. 2956/84)',  'Zur Verarbeitung in wasserfreies Milchfett bestimmte Butter (Verordnung (EWG) Nr. 2956/84)',  'Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ Ã ¿Ã  Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã µ Ã ¬Ã ½Ã Ã ´Ã Ã · Ã »Ã ¹ÃÃ ±Ã Ã ® Ã ¿Ã Ã Ã ¯Ã ± Ã ³Ã ¬Ã »Ã ±Ã ºÃ Ã ¿Ã  (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2956/84)',  'Butter for processing into anhydrous milkfat (Regulation (EEC) No 2956/84)', Article 17 The butter shall be delivered by the intervention agency in packages bearing the following statements in letters at least one centimetre high in the language or languages of the exporting country : 'Butter exported under Regulation (EEC) No 2956/84, Title II'.  'Beurre destinÃ © a la transformation en matiere grasse du lait anhydre (rÃ ¨glement (CEE) n0 2956/84)',  'Burro destinato alla trasformazione in materia grassa del latte anidra (MGLA) (regolamento (CEE) n . 2956/84)',  Boter voor verwerking tot watervrij melkvet (Veror ­ dening (EEG) nr. 2956/84)'. Article 18 1 . Customs export formalities for the butter must be completed within a period of one month as from the day on which it was removed. 2. Export licences entailing the advance fixing of refunds applied for before 6 April 1984 may not be used for the purposes of the customs export formali ­ ties . 3 . Except in cases of force majeure, the security referred to in Article 15 (3) shall be forfeit in propor ­ 4. The butter shall be processed, by the processors specified in paragraph 2, into anhydrous milk fat containing at least 99,8 % butterfat. 5 . The finished product shall be packed in hermeti ­ cally sealed metal containers with a net content of not more than 20 kilograms on which the words 'anhy ­ drous milk fat  Regulation (EEC) No 2956/84' are printed in clearly legible characters. No L 279/ 10 Official Journal of the European Communities 23 . 10 . 84  'destinÃ © la transformation et Ã 1 expor ­ tation ultÃ ©rieure [rÃ ¨glement (CEE) n0 2956/84)', 6 . Customs export formalities shall be completed in the Member State where processing took place, within four months following the time limit for removal laid down in Article 16 ( 1 ).  destinato alla trasformazione e alla successiva esportazione (regolamento (CEE) n . 2956/84)',  bestemd om te worden verwerkt en vervolgens te worden uitgevoerd (Verordening (EEG) nr. 2956/84)'. Article 20 The monetary compensatory amount applicable to the butter sold or sold and processed under this Title shall be the same as the monetary compensatory amount laid down under Regulation (EEC) No 974/71 multi ­ plied by the coefficient set out in Part 5 of Annex I to the Commission Regulation fixing the monetary compensatory amounts.  Section 106 : The final date for removal of the butter, (b) On export of the anhydrous milk fat :  Section 104 :  'til eksport (forordning (EÃF) nr. 2956/84)',  'zur Ausfuhr bestimmt (Verordnung (EWG) Nr. 2956/84)', Article 21 The exchange rate to be applied within the framework of this Title of this Regulation shall be the representa ­ tive rate valid on the day of the conclusion of the contract of sale .  'ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® (Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2956/84)',  'intended for export (Regulation (EEC) No 2956/84)',  'destinÃ © Ã 1 exportation (rÃ ¨glement (CEE) n0 2956/84)',  'destinato all esportazione (regolamento (CEE) n . 2956/84)', Article 22 1 . The following point 14 and footnote thereto are hereby added to Part I , 'Products to be exported in the same state', of the Annex to Regulation (EEC) No 1687/76 : ' 14. Commission Regulation (EEC) No 2956/84 of 18 October 1984 on the disposal of butter at a reduced price (14).  'bestemd voor uitvoer (Veiordening (EEG) nr. 2956/84)'.  Section 106 :  final date for removal of the butter,  weight of butter used to produce the quantity of anhydrous milk fat entered in Section 103 . (14) OJ No L 279, 23 . 10 . 1984, p . 4.' (26) OJ No L 279, 23 . 10 . 1984, p . 4.'2 . The following point 26 and footnote thereto are hereby added to Part II , 'Products subject to a use and/or destination other than that mentioned under I', of the Annex to Regulation (EEC) No 1687/76 : '26. Commission Regulation (EEC) No 2956/84 of 18 October 1984 on the disposal of butter at a reduced price (Article 1 9) (26) : (a) On the dispatch of the butter for processing :  Section 104 :  'til forarbejdning og senere eksport (forordning (EÃF) nr. 2956/84)', Article 23 Member States shall , not later than Tuesday each week, notify the Commission of the quantities of butter which :  were the subject of a contract of sale,  were removed from storage during the previous week under this Title. The notifi ­ cation shall state the country of destination . TITLE III Final provisions Article 24 This Regulation shall enter into force on 5 November 1984.  'zur Verarbeitung und spÃ ¤teren Ausfuhr bestimmt (Verordnung (EWG) Nr. 2956/84)',  'ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã ¿ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã ºÃ ±Ã ¹ Ã ³Ã ¹Ã ± Ã ¼Ã µÃ Ã ±Ã ³Ã µÃ ½Ã ­Ã Ã Ã µÃ Ã · Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® (Ã ºÃ ±Ã ½Ã ¿ ­ Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2956/84)',  intended for processing and, subse ­ quently, export (Regulation (EEC) No 2956/84)', 23 . 10 . 84 Official Journal of the European Communities No L 279/ 11 This Regulation shall be binding in its entirety and directly applicable in all Member States . ' Done at Brussels, 18 October 1984. For the Commission Poul DALSAGER Member of the Commission No L 279/ 12 Official Journal of the European Communities 23 . 10 . 84 ANNEX I Maximum quantities of butter referred to in Article 1 (tonnes) Origin of the butter Member State Public Private Total storage storage Germany 39 500 10 500 50 000 France 39 600 10 500 50 100 Italy  300 300 Netherlands 7 000 2 100 9 100 Belgium 7 900 2 500 10 400 Luxembourg 500  500 United Kingdom 39 200  39 200 Ireland 4 000 1 100 5 100 Denmark 5 100  5 100 Total 142 800 27 000 169 800 ANNEX II Destinations as referred to in Article 14 Bahrain Qatar United Arab Emirates Oman North Yemen South Yemen USSR Egypt Lebanon Syria Iraq Iran Jordan Saudi Arabia Kuwait